In this action to recover damages for fraud and wrongful discharge, a verdict was rendered in favor of defendant on the cause for fraud and in favor of plaintiff on the cause for wrongful discharge. The appeal is by defendant from the ensuing judgment, insofar as it is in favor of plaintiff. Judgment, insofar as appealed from, affirmed, with costs. No opinion. Nolan, P. J., Carswell, Johnston and MaeCrate, JJ., concur; Wenzel, J., dissents and votes to reverse the judgment and to dismiss the complaint, with the following memorandum: There was no evidence of the mating of an agreement which was binding on defendant that plaintiff’s employment was other than one terminable at will. Any of the alleged assurances by the president that plaintiff’s employment would continue “ as long as I stay here ” were personal promises on his part. If I were not voting to dismiss the complaint, I would vote to grant a new trial on the grounds that the verdict was contrary to the weight of the credible evidence and that the trial court’s charge to the jury that certain of defendant’s witnesses, employees of defendant, were interested witnesses was erroneous.